ﬁlim’teh Stanza Qtuutt of appeals

For the Seventh Circuit

Chicago, Illinois 60604

Date: March 29, 2005
By the Court:
No. 04—4096

MICHAEL E. DAVIS,

Plaintiff — Appellant
v.

CHARLES NOVY, individually and in his capacity as a
Bolingbrook, Illinois Police officer for the Village of
Bolingbrook, and LUIS ESCOBAR, individually and in his

capacity as a Bolingbrook Police Officer for the Village of
Bolingbrook,

Defendants — Appellees

Appeal from the United States District Court for the
Northern District of Illinois, Eastern Division
No. 03 C 572, Arlander Keys, Magistrate Judge

Upon consideration Of the RESPONSE TO RULE TO SHOW CAUSE
filed by the appellant on 3/22/05,

IT IS ORDERED that the Rule to Show Cause is SUSPENDED
pending the timely filing of appellant’s brief by the due date
as extended. Briefing will proceed as follows:

1. The brief and required short appendix of the appellant
are due by 3/31/05.

2. The brief of the appellees is due by 5/2/05.

3. The reply brief of the appellant, if any, is due by
5/16/05.

NOTE: Circuit Rule 31(e)(amended Dec. 1, 2001) requires that counsel tender a digital copy of a brief, from cover
to conclusion, at the time the paper copies are tendered for ﬁling. The ﬁle must be a text based PDF
(portable document format), which contains the entire brief from cover to conclusion. Graphic based scanned
PDF images do not comply with this rule and will not be accepted by the clerk.

Rule 26(0), Fed. R. App. P., which allows three additional days after service by mail, does not apply when the
due dates for briefs are specifically set by order of this court. All briefs are due by the dates ordered.

(ll43~110193)